United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1359
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
George Corbett, also                     *
known as Little G,                       * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 5, 2010
                                 Filed: October 20, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Pursuant to a written plea agreement, George Corbett pleaded guilty to
conspiring to distribute 50 grams or more of cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846 (Count 1); and to a related conspiracy offense
involving the proceeds from the distribution of cocaine base, in violation of 18 U.S.C.
§ 1956(a)(1)(A)(i) (Count 4). The district court1 sentenced Corbett within the
calculated advisory Guidelines range to concurrent imprisonment terms of 360 months


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
on Count 1 and 240 months on Count 4, and concurrent supervised release terms of
5 years on Count 1 and 3 years on Count 4. On appeal, Corbett’s counsel has moved
for leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), raising as potential issues whether the district court erred in denying counsel’s
two motions to withdraw, in accepting Corbett’s guilty plea, or in sentencing Corbett.
Corbett has filed a pro se supplemental brief asserting that the government knowingly
presented false witness testimony at the sentencing hearing, and that the district court
committed certain sentencing errors.

       We review for plain error the district court’s denials of counsel’s motions to
withdraw and the court’s acceptance of Corbett’s guilty plea, see United States v.
Pirani, 406 F.3d 543, 549-50 (8th Cir. 2005) (en banc) (errors not properly preserved
are reviewed only for plain error; describing plain-error review standard), and we find
none. We further conclude that the district court did not commit any procedural error
at sentencing, or impose a substantively unreasonable sentence. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standards for reviewing
sentence); United States v. Saddler, 538 F.3d 879, 890 (8th Cir. 2008) (describing
circumstances where district court abuses its discretion and imposes unreasonable
sentence); see also United States v. Davis, 583 F.3d 1081, 1099 (8th Cir. 2009) (while
district court has power to vary from advisory guidelines based on disparity between
recommended sentences for cocaine base and powder cocaine, court was not required
to do so), cert. denied, 130 S. Ct. 1555 (2010). We also reject Corbett’s remaining
argument regarding the sentencing hearing. See United States v. Martin, 59 F.3d 767,
770 (8th Cir. 1995) (challenge to evidence through prior inconsistent statement is
insufficient to establish prosecutorial use of false testimony).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issue for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the judgment of the district court.
                       ______________________________

                                          -2-